UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04670 DWS Global/International Fund, Inc. (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:10/31 Date of reporting period:1/31/2014 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofJanuary 31, 2014(Unaudited) DWS Global Small Cap Growth Fund Shares Value ($) Common Stocks 93.5% Australia 0.3% Austal Ltd.*(Cost $2,394,918) Bermuda 0.8% Lazard Ltd. "A"(Cost $2,580,692) Brazil 0.4% Fleury SA(Cost $3,694,212) Canada 1.4% Quebecor, Inc. "B" SunOpta, Inc.* (Cost $7,431,171) China 1.4% Charm Communications, Inc. (ADR) Minth Group Ltd. (Cost $4,697,744) Cyprus 0.7% ProSafe SE Songa Offshore* (Cost $4,966,024) Denmark 1.0% GN Store Nord AS(Cost $3,415,313) Finland 0.7% Cramo Oyj(Cost $4,030,157) France 2.2% Flamel Technologies SA (ADR)* JC Decaux SA (Cost $10,588,598) Germany 3.7% Fresenius Medical Care AG & Co. KGaA M.A.X. Automation AG Rational AG United Internet AG (Registered) (Cost $5,140,673) Hong Kong 5.4% Hong Kong Television Network Ltd.* K Wah International Holdings Ltd. Playmates Toys Ltd.* REXLot Holdings Ltd. (a) Sun Hung Kai & Co., Ltd. Techtronic Industries Co., Ltd. (Cost $15,023,079) Indonesia 0.6% PT Arwana Citramulia Tbk(Cost $3,537,981) Ireland 2.9% C&C Group PLC Paddy Power PLC Ryanair Holdings PLC* (Cost $3,618,967) Italy 0.9% Prysmian SpA(Cost $3,898,065) Japan 6.7% Ai Holdings Corp. Avex Group Holdings, Inc. Iida Group Holdings Co., Ltd.* Kusuri No Aoki Co., Ltd. Medical System Network Co., Ltd. MISUMI Group, Inc. Nippon Seiki Co., Ltd. United Arrows Ltd. Universal Entertainment Corp. (a) Yumeshin Holdings Co., Ltd. (Cost $27,772,090) Luxembourg 0.2% L'Occitane International SA (a) (Cost $1,118,940) Malaysia 1.3% Hartalega Holdings Bhd. Tune Ins Holdings Bhd.* (Cost $4,913,059) Netherlands 3.9% Brunel International NV Chicago Bridge & Iron Co. NV (b) Koninklijke Vopak NV SBM Offshore NV* (Cost $9,227,495) Panama 0.7% Banco Latinoamericano de Comercio Exterior SA "E"(Cost $3,528,324) Philippines 1.3% Alliance Global Group, Inc. Century Properties Group, Inc. Emperador, Inc.* House of Investments, Inc. (Cost $5,374,830) Singapore 1.1% Lian Beng Group Ltd. UE E&C Ltd. Yongnam Holdings Ltd. (Cost $5,074,852) Switzerland 1.0% Dufry AG (Registered)*(Cost $4,175,342) Thailand 0.4% Malee Sampran PCL (Foreign Registered)(Cost $3,800,773) United Kingdom 12.4% Arrow Global Group PLC* Babcock International Group PLC Burberry Group PLC Clinigen Group PLC Crest Nicholson Holdings PLC* Domino's Pizza Group PLC Essentra PLC Hargreaves Lansdown PLC HellermannTyton Group PLC IG Group Holdings PLC Jardine Lloyd Thompson Group PLC John Wood Group PLC Monitise PLC* Nanoco Group PLC* Rotork PLC Spirax-Sarco Engineering PLC (Cost $39,878,290) United States 42.1% Advance Auto Parts, Inc. Affiliated Managers Group, Inc.* Altra Industrial Motion Corp. (a) Ascena Retail Group, Inc.* BE Aerospace, Inc.* BorgWarner, Inc. (a) Cancer Genetics, Inc.* (a) Cardtronics, Inc.* Catamaran Corp.* Chart Industries, Inc.* Cognex Corp. CONMED Corp. DFC Global Corp.* (a) Dresser-Rand Group, Inc.* Encore Capital Group, Inc.* (a) Fox Factory Holding Corp.* Furiex Pharmaceuticals, Inc.* Hain Celestial Group, Inc.* (a) Harris Corp. Haynes International, Inc. HeartWare International, Inc.* Imperva, Inc.* Jack in the Box, Inc.* Jarden Corp.* Kindred Healthcare, Inc. Leucadia National Corp. Manitowoc Co., Inc. MICROS Systems, Inc.* (a) NxStage Medical, Inc.* Oasis Petroleum, Inc.* Ocwen Financial Corp.* Oil States International, Inc.* Pacira Pharmaceuticals, Inc.* PAREXEL International Corp.* PTC, Inc.* Roadrunner Transportation Systems, Inc.* Rosetta Resources, Inc.* Sears Hometown & Outlet Stores, Inc.* Sinclair Broadcast Group, Inc. "A" Springleaf Holdings, Inc.* (a) Sunshine Heart, Inc.* Synta Pharmaceuticals Corp.* Tenneco, Inc.* The Bancorp., Inc.* Thoratec Corp.* TIBCO Software, Inc.* TiVo, Inc.* Tristate Capital Holdings, Inc.* (a) United Rentals, Inc.* (a) Urban Outfitters, Inc.* VeriFone Systems, Inc.* WABCO Holdings, Inc.* Waddell & Reed Financial, Inc. "A" WageWorks, Inc.* Zeltiq Aesthetics, Inc.* (a) Zions Bancorp. (a) (Cost $147,270,713) Total Common Stocks (Cost $327,152,302) Warrants 0.0% Malaysia Hartalega Holdings Bhd., Expiration Date 5/29/2015*(Cost $0) Securities Lending Collateral 10.0% Daily Assets Fund Institutional, 0.08% (c) (d) (Cost $53,300,249) Cash Equivalents 5.4% Central Cash Management Fund, 0.04% (c) (Cost $28,770,083) % of Net Assets Value ($) Total Investment Portfolio (Cost $409,222,634) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $411,485,429.At January 31, 2014, net unrealized appreciation for all securities based on tax cost was $171,621,459.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $196,900,000 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $25,278,541. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at January 31, 2014 amounted to $48,537,364, which is 9.1% of net assets. (b) Listed on the New York Stock Exchange. (c) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (d) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt At January 31, 2014 the DWS Global Small Cap Growth Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks & Warrants Consumer Discretionary 24.0 % Industrials 23.4 % Financials 16.5 % Health Care 14.6 % Information Technology 10.4 % Energy 5.9 % Consumer Staples 3.8 % Materials 1.4 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments).The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2014 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks Australia $
